EXHIBIT 99.1 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Financial Statements For the Years Ended December 31, 2011 and 2010 GEORGIA-CAROLINA BANCSHARES, INC. Table of Contents Financial Statements For the Years Ended December 31, 2011 and 2010 Page Report of Independent Registered Public Accounting Firm 1 Consolidated Statements of Financial Condition 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-57 Report of Independent Registered Public Accounting Firm The Board of Directors Georgia-Carolina Bancshares, Inc. Augusta, Georgia We have audited the accompanying consolidated statements of financial condition of Georgia-Carolina Bancshares, Inc. and subsidiary (the “Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, statements of comprehensive income, changes in shareholders’ equity, and cash flows for each of the years then ended.The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Georgia-Carolina Bancshares, Inc. and subsidiary as of December 31, 2011 and 2010 and the results of their operations and their cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Cherry, Bekaert & Holland, L.L.P. Augusta, Georgia March 20, 2012 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Financial Condition December 31, 2011 and 2010 (dollars in thousands, except per share data) Assets Cash and due from banks $ $ Securities available-for-sale Loans Allowance for loan losses ) ) Loans held for sale Bank premises and equipment Accrued interest receivable Other real estate owned Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000 or more Other time deposits Total deposits Repurchase agreements Long-term debt Other borrowings - Other liabilities Total liabilities Commitments and contingencies (Note 12) Shareholders’ equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,592,140 and 3,536,715 shares issued and outstanding, respectively 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 2 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Operations For the Years Ended December 31, 2011 and 2010 (dollars in thousands, except per share data) Interest income Interest and fees on loans $ $ Interest on taxable securities Interest on nontaxable securities Interest on Federal funds sold and cash in banks 88 41 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposits Gain on sale of loans held for sale Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Other real estate owned expenses Other Total non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ $ Earnings per common share Basic $ $ Diluted $ $ See notes to consolidated financial statements. 3 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2011 and 2010 (dollars in thousands) Net income $ $ Other comprehensive income (loss): Unrealized holding gain (loss) arising during the period ) Reclassification for (gain) loss included in net income ) ) Reclassification for other-than-temporary impairment included in net income 38 - Tax effect ) 63 Total other comprehensive income (loss) ) Comprehensive income $ $ See notes to consolidated financial statements. 4 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Shareholders’ Equity For the Years Ended December 31, 2011 and 2010 (dollars in thousands) Common Stock Shares Common Stock Par Value Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance at January 1, 2010 4 Net income - Other comprehensive income (loss) - ) ) Disqualifying disposition, net tax effect - - 9 - - 9 Proceeds from exercise of stock options - 15 - - 15 Stock-based compensation expense - - 83 - - 83 Issuance of stock for compensation - 1 - Balance at December 31, 2010 4 Net income - Other comprehensive income (loss) - Proceeds from exercise of stock options - 78 - - 78 Stock-based compensation expense - Issuance of stock for compensation - - - Balance at December 31, 2011 $ 4 $ See notes to consolidated financial statements. 5 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Cash Flows For the Years Ended December 31, 2011 and 2010 (dollars in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans held for sale ) ) Proceeds from sale of loans held for sale Originations of loans held for sale ) ) (Gains) losses on sales of other real estate owned ) 72 Losses on sales of premises and equipment 11 3 Gain on sales of securities ) ) Increase in cash value of bank-owned life insurance ) ) Stock-based compensation expense 83 Stock compensation Deferred income tax (benefit) expense ) (Increase) decrease in accrued interest receivable ) Decrease in accrued interest payable ) ) Decrease in other assets Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities Decrease in Federal funds sold - Loan (originations) and collections, net Purchases of available-for-sale securities ) ) Proceeds from maturities, sales and calls of available-for-sale securities Net decrease of FHLB stock Proceeds from sale of other real estate owned Net additions to premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Increase (decrease) in deposits ) Decrease in repurchase agreements and other borrowings ) ) Proceeds from stock options exercised 78 15 Net cash provided by (used in) financing activities ) Net increase in cash and due from banks Cash and due from banks at beginning of the year Cash and due from banks at end of the year $ $ See notes to consolidated financial statements. 6 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies Nature of business Georgia-Carolina Bancshares, Inc. (the “Company”) is a one-bank holding company.Substantially all of its business is conducted by its wholly-owned subsidiary, First Bank of Georgia (the “Bank”), and the wholly owned subsidiary of the Bank, Willhaven Holdings, LLC. The Bank is engaged in community banking activities through its locations in Thomson and Augusta, Georgia and the surrounding area. Most of the Bank’s loans and loan commitments have been made to customers in the Columbia, Richmond, and McDuffie County, Georgia areas.Many of the Bank’s loan customers are also depositors of the Bank. The Bank has established a mortgage division that operates as First Bank Mortgage. This division currently has locations in the Augusta and Savannah, Georgia areas. The division originates residential real estate mortgage loans and provides financing to residential construction and development companies. Substantially all residential mortgage loans originated by the division are sold in the secondary market. The Bank is subject to the regulations of Federal and state banking agencies and is periodically examined by them. Significant accounting policies Basis of presentation: The consolidated financial statements include the accounts of the Company and the Bank. Significant intercompany transactions and accounts are eliminated in consolidation. The accounting and reporting policies of the Bank conform to accounting principles generally accepted in the United States of America and general practices within the banking industry. Estimates: The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans, including valuation allowances for impaired loans, and the valuation of other real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowances for losses on loans and loss estimates on other real estate owned, management obtains independent appraisals for significant properties.Management must also make estimates in determining the estimated useful lives and methods for depreciating premises and equipment. 7 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) While management uses available information to recognize losses on loans and other real estate owned, future additions to the allowances may be necessary based on changes in local economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowances for losses on loans and valuations of other real estate owned.Such agencies may require the Company to recognize additional losses based on their judgments about information available to them at the time of their examinations.Because of these factors, it is reasonably possible that the allowances for losses on loans and loss estimates for other real estate owned may change materially in the near term. Significant concentrations of credit risk: A substantial portion of the Bank’s loan portfolio is with customers in the Thomson and Augusta, Georgia market areas.The ultimate collectability of a substantial portion of the portfolio is therefore susceptible to changes in the economic and market conditions in and around these areas. Significant concentrations of deposit risk: On July 21, 2010, President Obama signed the Dodd-Frank Wall Street Reform and Consumer Protection Act into law, which, in part, permanently raises the current standard maximum deposit insurance amount (SMDIA) to $250,000. On November 9, 2010, the FDIC issued a Final Rule implementing section 343 of the Dodd-Frank Wall Street Reform and Consumer Protection Act that provides for unlimited insurance coverage of noninterest-bearing transaction accounts. Beginning December 31, 2010, through December 31, 2012, all noninterest-bearing transaction accounts are fully insured, regardless of the balance of the account, at all FDIC-insured institutions.During the year, the Company from time to time may have had amounts on deposit in excess of the insured limits. Cash and due from banks: For purposes of reporting cash flows, cash and due from banks includes cash on hand and interest-bearing and noninterest-bearing amounts due from banks (including cash items in the process of clearing). The Bank maintains due from accounts with banks primarily located in Georgia and Louisiana. Balances generally exceed insured amounts. Investment securities: The Bank’s investments in securities are classified and accounted for as follows: Securities available-for-sale – Securities classified as available-for-sale are identified when acquired as being available-for-sale to meet liquidity needs or other purposes. They are carried at fair value with unrealized gains and losses, net of taxes, reported in other comprehensive income. The Bank has not classified any securities as held-to-maturity or trading. Realized gains and losses on the sale of securities are determined using the specific-identification method on a trade date basis.Dividends and interest income are recognized when earned. Declines in the fair value of securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers: 1) the length of time and the extent to which the fair value has been less than cost, 2) the financial condition and near-term prospects of the issuer, and 3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. 8 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) The amortization of premiums and accretion of discounts are recognized in interest income using methods approximating the interest method over the life of the securities. Federal Home Loan Bank Stock: Federal Home Loan Bank Stock consists of the cost of the Company’s investment in the stock of the Federal Home Loan Bank.The stock has no quoted market value and no ready market exists.Investment in the Federal Home Loan Bank is a condition of borrowing from the Federal Home Loan Bank, and the stock is pledged to collateralize such borrowings.At December 31, 2011 and 2010, the Company’s investment in Federal Home Loan Bank stock was $2,070,000 and $2,527,000, respectively. Dividends received on this stock are included in other non-interest income. Loans and interest income: Loans are stated at principal amounts outstanding less unearned income and the allowance for loan losses. Interest income on loans is credited to income based on the principal amount outstanding at the respective rate of interest, except for unearned interest on discounted loans that is recognized as income over the term of the loan using a method that approximates a level yield. Loans originated and intended for sale in the secondary market are stated at the lower of cost or estimated fair value in the aggregate. Interest rate risk is minimal as rates on loans originated and intended for sale are locked with the investor and the loans are held in the portfolio only temporarily until funding from the investor is completed.The Bank also manages credit risk by having loans greater than $650,000 pre-approved by the secondary market investors, while all other loans are approved internally.Loans sold under the Company’s mortgage loans held for sale portfolio contain certain representations and warranties in our loan sale agreements which provide that we repurchase or indemnify the investors for losses or costs on loans we sell under certain limited conditions.Any losses related to loans previously sold are charged against the Bank’s recourse liability for mortgage loans previously sold. Loan commitments, whose underlying mortgage loans at origination will be held for sale upon funding of the loan, are derivative instruments as defined by Accounting Standards Codification (“ASC”) 815-10, “Derivatives and Hedging.”Loan commitments are recognized on the consolidated balance sheet in other assets and other liabilities at fair value, with changes in their fair values recognized in current period earnings.At the inception of a loancommitment, the Bank generally will simultaneously enter into a best efforts forward loan sale commitment to protect the Bank from losses on sales of the loans underlying the loan commitment by securing the ultimate sale price and delivery date of the loan. Accrual of interest income is discontinued when a loan becomes 90 days past due as to principal and interest or when, in management’s judgment, the interest will not be collectible in the normal course of business. Accrual of interest on such loans is resumed when, in management’s judgment, the collection of interest and principal becomes probable. When a loan is placed on non-accrual status, all interest previously accrued but not collected is reversed against current interest income. Interest income is subsequently recognized only to the extent cash payments are received. 9 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) The accrual of interest on impaired loans is discontinued when, in management’s judgment, the borrower may be unable to meet payments as due. Impairment on loans is measured using either the discounted expected cash flow method or value of collateral method.A loan is impaired when, based on current information and events, it is probable that the Bank will be unable to collect all amounts when due according to the contractual terms of the loan agreement.Impairments on loans are charged to the allowance for loan losses. Management of the Bank evaluates the borrower’s ability to pay, the value of any collateral, and other factors in determining when a loan is impaired. Management does not consider a loan to be impaired during a period of delay in payment if it is expected that the Bank will collect all amounts due including interest accrued at the contractual interest rate for the period of the delay.Any loan classified as a troubled debt restructuring is considered impaired. Interest payments on impaired loans are applied to the remaining principal balance until the balance is fully recovered.Once principal is recovered, cash payments received are recorded as recoveries to the extent of any principal previously charged-off and then as interest income. Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the related loan yield over the life of the loan. Loan origination fees and direct loan origination costs on loans held for sale are deferred and recognized at the time the loan is sold. Allowance for loan losses:The allowance for loan losses is established through a provision for loan losses charged to expense. Loans, including impaired loans, are charged against the allowance for loan losses when management believes that collectability of the principal is unlikely. The allowance is an amount that management believes will be adequate to absorb estimated losses inherent in the loan portfolio.The evaluation of the adequacy of the allowance takes into consideration collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower's ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. Other real estate owned: Other real estate owned represents properties acquired through foreclosure or other proceedings. The property is held for sale and is initially recorded at fair value at the date of foreclosure, establishing a new cost basis.Subsequent to foreclosure, valuations are performed by management and the assets are carried at the lower of carrying amount or fair value less estimated selling costs.Expenses to maintain such assets and subsequent changes in the valuations are included in other noninterest expenses, while gains and losses on disposal are included in noninterest income. Bank premises and equipment: Premises and equipment are stated at cost, less accumulated depreciation, and computed by straight-line and declining balance methods over the estimated useful lives of the assets, which range from three to thirty-nine years. 10 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) Financial instruments:In the ordinary course of business, the Company has entered into off balance sheet financial instruments consisting of commitments to extend credit, commercial letters of credit and standby letters of credit.Such financial instruments are recorded in the consolidated financial statements when they become payable. Bank-owned life insurance (BOLI):In order to insure the lives of its key officers, the Bank has acquired a bank-owned life insurance policy.BOLI is recorded at its cash surrender value, net of surrender charges and/or early termination charges, in accordance with ASC 325-30, “Investments in Insurance Contracts.”The change in cash value is recorded as other income/expense. Income taxes: Provisions for income taxes are based on amounts reported in the statements of income after exclusion of nontaxable income, such as interest on state and municipal securities, and include deferred taxes on temporary differences in the recognition of income and expense for tax and financial statement purposes. Deferred taxes are computed on the liability method. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.In accordance with ASC 740-10, “Income Taxes,” it is the Company’s policy to recognize interest and penalties associated with uncertain tax positions as components of income taxes and to disclose the recognized interest and penalties, if material. Earnings per share: Earnings per share are calculated on the basis of the weighted average number of shares outstanding in accordance with ASC 260-10, “Earnings Per Share.” This codification establishes standards for computing and presenting earnings per share and applies to entities with publicly held common stock or potential future issuances of common stock. The Company’s outstanding stock options are the primary component of the Company’s diluted earnings per share. Fair value of financial instruments: The following methods and assumptions are used by the Bank in estimating fair values of financial instruments. In cases where quoted market prices of financial instruments are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases, could not be realized in immediate settlement of the instrument.Accordingly, the aggregate fair value amounts presented are not intended to and do not represent the underlying value of the Bank. Cash and due from banks, Federal funds sold, and interest-bearing deposits in banks – Due to the short-term nature of these instruments, their estimated fair values approximate their carrying amounts. Available-for-sale securities – Estimated fair values are based on quoted market prices when available. Where quoted market prices are not available, quoted market prices of comparable instruments or discounted cash flow methods are used to estimate fair value. 11 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) Loans and loans held for sale – Fair values for loans are estimated by discounted cash flows using interest rates currently being offered by the Bank for loans with similar terms and similar credit quality.For loan commitments, the Bank utilizes prevailing interest rates being offered on similar loans to estimate the fair value of the commitment. Federal Home Loan Bank stock – The carrying amount of Federal Home Loan Bank stock is a reasonable estimate of fair value since no ready market exists for these securities. Deposit liabilities, other borrowings, and repurchase agreements – Due to the short-term nature of demand, NOW, money market and savings accounts and repurchase agreements, the estimated fair value of these instruments approximates their carrying amounts.In addition, due to the short-term nature of borrowings from other institutions, the estimated fair value of these instruments approximates their carrying amounts.Fair values for certificates of deposit are estimated by discounted cash flows using interest rates currently being offered by the Bank on certificates of deposits. Accrued interest receivable and payable - The carrying value of these instruments is a reasonable estimate of fair value. Commitments to extend credit and standby letters of credit are not recorded until such commitments are funded.The value of these commitments is equal to the fees charged to enter into such agreements. The Bank has determined that such instruments do not have a material distinguishable fair value, and no fair value has been assigned to these instruments. Comprehensive income: Accounting principles generally require that recognized revenue, expenses, gains, and losses be included in net income, although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the statement of financial condition.Such items, along with net income, are components of comprehensive income. Stock-based compensation: The Company uses the fair value recognition provisions of ASC 718-10, “Compensation-Stock Compensation,” to account for compensation costs under its stock option plans.See Note 10 for additional information regarding the Company’s stock-based compensation plans. Recently issued accounting standards In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” This ASU amends the FASB Accounting Standards Codification to allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU 2011-05 eliminates the option to present the components 12 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments to the codification in the ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. ASU 2011-05 should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted. The Company’s current practice of presenting a separate consolidated statement of comprehensive income meets the requirements set forth by this amendment. In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”).” This ASU represents the converged guidance of the FASB and the International Accounting Standards Board (“IASB”) (the Boards) on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. The amendments to the FASB Accounting Standards Codification in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. The Company does not expect the amendment to have a material effect on the consolidated financial statements. In April 2011, the FASB issued ASU No. 2011-03, “Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.” The ASU is intended to improve financial reporting of repurchase agreements (“repos”) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. In a typical repo transaction, an entity transfers financial assets to a counterparty in exchange for cash with an agreement for the counterparty to return the same or equivalent financial assets for a fixed price in the future. FASB ASC Topic 860, “Transfers and Servicing,” prescribes when an entity may or may not recognize a sale upon the transfer of financial assets subject to repo agreements. That determination is based, in part, on whether the entity has maintained effective control over the transferred financial assets. The amendments to the codification in this ASU are intended to improve the accounting for these transactions by removing from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets. The guidance in the ASU is effective for the first interim or annual period beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. Early adoption is not permitted. The Company does not expect the amendment to have a material effect on the consolidated financial statements. 13 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 1¾Summary of significant accounting policies (continued) In July 2010, the “Receivables” topic of the ASC was amended by ASU 2010-20 to require expanded disclosures related to a company’s allowance for credit losses and the credit quality of its financing receivables.The amendments require the allowance disclosures to be provided on a disaggregated basis.The Company is required to include these disclosures in its interim and annual financial statements. Disclosures about troubled debt restructurings (“TDRs”) required by ASU 2010-20 were deferred by the FASB in ASU 2011-01 issued in January 2011.In April 2011, the FASB issued ASU 2011-02 to assist creditors with their determination of when a restructuring is a TDR.The determination is based on whether the restructuring constitutes a concession and whether the debtor is experiencing financial difficulties as both events must be present. Disclosures related to TDRs under ASU 2010-20 are effective for reporting periods beginning after June 15, 2011.The Company has complied with both ASU 2010-20 and ASU 2011-02 in disclosures found in Note 4 of the consolidated financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies, but not specifically addressed in this report, are not expected to have a material impact on the Company’s financial condition, results of operations, or liquidity. Note 2¾Cash and due from banks Cash and due from banks totaled $34.9 million at December 31, 2011, compared to $31.7 million at December 31, 2010.Cash on hand, cash items in the process of collection, and amounts due from correspondent banks and the Federal Reserve Bank are included in cash and due from banks.As of December 31, 2011, interest-bearing cash on deposit with correspondent banks totaled $1.7 million compared to $3.3 million as of December 31, 2010.Interest-bearing cash on deposit in the Federal Reserve Bank was $23.9 million as of December 31, 2011 compared to $22.2 million as of December 31, 2010. Funds required to be on reserve with the Federal Reserve Bank totaled $914,000 and $0 as of December 31, 2011 and 2010, respectively. 14 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements December 31, 2011 and 2010 Note 3¾Investment securities The amortized cost and fair value amounts of securities owned as of December 31, 2011 and 2010 are shown below: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) Securities available-for-sale: U.S. Government and agency $ $
